Citation Nr: 0403811	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss, and, if so, whether service 
connection may be granted.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Stephen Scavuzzo, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia, in which the RO denied the veteran's 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus.  A notice of disagreement (NOD) 
was filed in August 2002.  A statement of the case (SOC) was 
issued in September 2002, and a substantive appeal was filed 
in November 2002.  

The Board notes that the veteran's claims for service 
connection for right ear hearing loss and tinnitus were 
previously denied by the RO in August 1998.  That 
determination was not appealed, and it became final.  By 
rating decision in August 2001 the RO readjudicated the 
claims for service connection for right ear hearing loss and 
tinnitus.  In this regard, the Board notes that, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995), the issue of new and material evidence must be 
addressed by the Board regardless of whether the RO based its 
determination upon that issue.  Notwithstanding the RO's 
adjudication of the appellant's claims on the merits in the 
present appeal, before the Board may reopen previously denied 
claims it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Id.; see Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. § 5108.  

The veteran provided oral testimony at a hearing before the 
undersigned Veterans Law Judge in July 2003, a transcript of 
which is of record.

At the hearing, the veteran's attorney indicated that he had 
also appealed the RO's decision to continue the evaluation 
for left ear hearing loss at 10 percent disabling.  He 
indicated that the RO had misinterpreted what he was trying 
to do.  See Hearing Transcript (Tr.), pp. 19-20.  To the 
extent that a timely NOD may have been filed with regard to 
the denial of an increased evaluation for the service-
connected left ear hearing loss, that claim is referred to 
the RO for appropriate action.

Additional evidence was submitted directly to the Board at 
the July 2003 hearing and the veteran has expressly waived 
initial review of the additional information by the RO.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for tinnitus, and service connection for right ear 
hearing loss, are hereby remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., and are further 
discussed in the Remand portion of this decision.  VA will 
provide notification if further action by the veteran is 
required.


FINDING OF FACT

Evidence submitted since the RO's August 1998 decision bears 
directly and substantially upon the claim of entitlement to 
service connection for right ear hearing loss; it is not 
cumulative of previously submitted evidence; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final August 1998 determination 
wherein the RO denied service connection for right ear 
hearing loss is new and material; thus, that claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The evidence shows, in pertinent part, that in December 1997 
the veteran filed an informal claim for service connection 
for right ear hearing loss.  That claim was denied by the RO 
in a February 1998 rating decision.  In August 1998 the RO 
received a written statement from the veteran, which noted 
that he was submitting additional evidence to support his 
claim for right ear hearing loss.  The RO evaluated the 
additional evidence and subsequently issued a rating decision 
in August 1998, in which service connection for right ear 
hearing loss was again denied.  The veteran did not appeal 
that determination, and it became final in August 1999.  In 
August 2001 the RO readjudicated the veteran's claim for 
service connection for right ear hearing loss, and again 
denied the claim.  The veteran perfected a timely appeal as 
to that determination.

Although the RO readjudicated the veteran's claim on the 
merits, as noted above, before the Board may reopen the 
previously denied claim it must conduct an independent review 
of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen the August 
1998 final decision.  See Butler, supra.  Accordingly, review 
of the evidence of record at the time of the final unappealed 
rating decision in August 1998 is reported in pertinent part 
below.

Service medical records, including the separation examination 
report of February 1964, are negative for any findings of 
right ear hearing loss.  However, in the report of a post-
service VA compensation examination which was conducted in 
November 1964, less than one year after the veteran's 
discharge from service, the diagnosis was bilateral defective 
hearing, perceptive.  The audiologic report dated in January 
1965, which was attached to the examination and referenced 
therein, shows the following pure tone thresholds for the 
right ear, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-5
30

20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was noted that the veteran's 
hearing was within normal limits for the right ear.  

In an October 1974 medical statement by C.M., M.D., it was 
noted that the veteran considered his right ear to be better 
than the left ear.  Dr. C.M. further noted that an 
audiometric evaluation showed adequate conversational hearing 
in the right ear, with a mild high frequency loss that was 
worse at 4000 Hertz.  The discrimination scores in the right 
ear were excellent, but the left ear was poor.  Dr. C.M. felt 
that the veteran's hearing loss was due to noise exposure, 
probably beginning with his rifle range exposure during his 
service time and aggravated by his hunting activities in 
recent years.

In an authorized audiological evaluation in October 1976, 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30

40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  It was noted that there was slight 
high frequency impairment in the right ear.

In March 1982 bilateral sensorineural hearing loss was found.  
It was noted that the loss was greater toward the higher 
frequencies and greater in the left ear.  The right ear had 
"0" hearing loss for speech and very good speech 
discrimination.  The audiological impression was that the 
hearing loss was noise-induced.  

On the authorized audiological evaluation in December 1983, 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40

50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  It was noted that the veteran 
exhibited slight, high frequency impairment of the right ear.

In October 1984 the veteran was evaluated for hearing loss by 
R.A.F., M.D.  At that time he reported that he had had 
hearing loss in the service, and that it was now becoming 
harder to hear at work.  He denied exposure to loud noises, 
and he denied that he shoots, listens to loud music, or rides 
motorcycles.  An audiogram was conducted and revealed pure 
tone averages in the range of 20 decibels hearing loss at 
500-1000, and dropping down to 50-60 decibels in the 2000-
8000 range.  It was noted that the hearing loss on the right 
side was slightly more.  His speech reception threshold was 
20 on the right side and 10 on the left side.  His 
discrimination score was 80 on the right and 50 on the left 
side.  The impression was that the veteran had a high tone 
hearing loss on both sides, slightly worse on the left side.

In a November 1984 letter to the veteran from Dr. C.M., the 
physician acknowledged receipt of a copy of the audiogram 
performed by Dr. R.A.F.  He also noted that the veteran's 
hearing loss continued to look like that associated with 
exposure to excessive noise, such as his history of the rifle 
range in the service in 1962-64.

On the authorized audiological evaluation in February 1985 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was noted that the veteran 
exhibited mild high frequency impairment of the right ear.

On the authorized audiological evaluation in February 1988 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50

55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was noted that the veteran 
exhibited mild, high frequency impairment of the right ear.

In December 1997 the veteran filed a claim for service 
connection for right ear hearing loss.  A VA audio 
examination and an examination of the ears were conducted 
February 1998.  It was noted, under his audiological history, 
that he continued to be negative for ear surgery and that he 
continued to be exposed to high levels of noise, such as, 
tractors, chain saws, guns, lawn mowers, and other farm 
equipment, as his occupation was farming.  

On the authorized audiological evaluation in February 1998 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  It was noted that the right ear 
revealed hearing acuity that was within the normal limits 
from 250-1000 Hertz with a mild senorineural hearing loss at 
1500 and 2000 Hertz, moderate at 3000 Hertz-8000 Hertz, with 
the exception of moderately severe at 4000 Hertz.

Upon examination of the ears, the veteran reported that on 
his discharge physical examination he had hearing loss in 
both ears.  He stated that he was in the infantry and spent 
lots of time firing small arms.  He further stated that his 
wife had to tell him to turn down the television.  It was 
noted that he performed sales work and had to have a phone 
with an assisted amplifier in order to hear.  The diagnosis, 
in pertinent part, was hearing loss, with a refernce to the 
audiometric examination.

By rating decision of  February 1998, the RO denied the 
veteran's claim of service connection for right ear hearing 
loss.  

In a June 1998 audiologic report it was noted that a test had 
been performed with inset earphones.  The results indicated a 
moderate to severe high frequency sensorineural hearing loss 
of both ears with good speech discrimination.   There had 
been a hearing decrease in both ears since the 1982 audio 
examination.

In July 1998 the veteran submitted a medical statement by R. 
J. E., M.D., in support of his claim.  The statement included 
a portion of a discussion Dr. R.J.E. had with the veteran, in 
which the veteran revealed that he had worked in the trucking 
industry for thirty years, but had worked in the office and 
had not been exposed to further noise damage.  Dr. R.J.E. 
compared the June 1998 audiogram he ordered with the 
discharge audiogram from the military in 1964, and the two 
other audiograms in 1974 and 1982.  He noted that there was a 
progression and symmetry to the bilateral high frequency 
severe sensorineural hearing loss.  The veteran's 
discrimination scores were good at 84 percent for the left 
ear and 80 percent for the right.  Dr. R.J.E. opined that, in 
view of the progressive bilateral symmetrical sensorineural 
hearing loss without further noise exposure, the changes in 
the veteran's hearing from the time of discharge from the 
Army in 1964 to the present are related more to the problem 
of presbycusis (hearing loss associated with aging).

In August 1998 the RO issued another rating decision denying 
the veteran's claim for right ear hearing loss.  The veteran 
did not appeal that determination, and it became final.

Evidence submitted since the August 1998 unappealed rating 
decision is reported in pertinent part below.

A VA examination for hearing loss was conducted in June 1999.  
On the authorized audiological evaluation, pure tone 
thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  It was noted that the right ear 
revealed hearing acuity that was within the normal limits 
from 250 to 1000 Hertz, with a mild sensorineural hearing 
loss at 2000 Hertz, and moderately-severe to moderate at 3000 
to 8000 Hertz.

The file contains a statement from an audiologist who 
evaluated the veteran in October 2000.  The audiological 
results from that evaluation revealed a sensorineural hearing 
loss for both ears.  The loss, it was noted, ranged from mild 
to severe for the right ear and from mild to profound for the 
left ear.  Word recognition ability was 80 percent for the 
right ear.

A VA audio examination was also conducted in October 2002.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  It was noted that the veteran 
reported that his civilian career had been in the trucking 
industry.  He had also been exposed to hazardous noise while 
farming livestock "off and on" for all of his life.  

In July 2003 the veteran proffered testimony at a hearing 
before undersigned Veterans Law Judge, sitting in Washington, 
D.C..  He testified that while in the service he worked in a 
motor pool where he was part of a support unit for Officers' 
Candidate School.  He transported cadets to the field and to 
the firing range on a daily basis each week.  While at the 
firing range he "policed up the brass" on an hourly basis 
and pulled and hung the targets on an ongoing basis.  Hearing 
Transcript (Tr.), pp.5, 16.  He stated that most of the time 
he was on the firing line, policing and cleaning up.  Tr., p. 
16.  It was indicated at the hearing that medical documents 
in the file dated from November 1964 to January 1965, which 
is within one year of separation from service, show a loss of 
hearing in both ears.  Tr., pp.12-13.  The veteran further 
testified that since his discharge from service in May 1964 
his hearing had continued to worsen.  He had hearing aids for 
both ears.  Tr., p. 13.  He stated that post-service, he 
worked for a trucking company in the administrative office.  
He did not handle any mechanic work.  Tr., p. 17.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Since the Board is herein granting the veteran's claim to 
reopen his previously denied claim for entitlement to service 
connection for right ear hearing loss, no additional evidence 
is required to make a determination in this case and, hence, 
any failure to comply with VCAA requirements as to the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss would not be prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

B.  Discussion

New and Material Evidence

A claimant has one year in which to initiate an appeal from 
an adverse decision by an RO.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003).

As noted in the Introduction, the Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented.  Barnett, 
supra.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in section 3.105 of the 
regulations.  38 C.F.R. § 3.104(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. at 45,629.  Accordingly, the Board will proceed 
to determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter, without regard to the new version 
of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  In particular, since the RO's final 
determination in August 1998, the veteran testified at the 
July 2003 hearing that during service he had been exposed to 
noise from the firing range on a daily basis.  He had been 
assigned to transport cadets to and from the range and he 
"policed up the brass" on an hourly basis and pulled and 
hung the targets on an ongoing basis.  Furthermore, 
examination of the ears within one year of his separation 
from service revealed that he had bilateral hearing 
impairment.

The Board finds that, particularly under the low threshold 
mandated by the Hodge precedent, above, such evidence is new, 
and bears directly upon the question of whether this evidence 
provides a more complete picture of the veteran's claimed 
right ear hearing loss.  Such evidence bears directly and 
substantially upon the specific matter under consideration.  
Thus, this evidence is new and material so as to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim, 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the Remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record, in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
right ear hearing loss, the appeal is granted to this extent.


REMAND

The Board has determined that the issues of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral tinnitus, and 
service connection for right ear hearing loss require further 
development, and they will therefore be remanded.

As noted above, in November 2000, the President signed into 
law the VCAA, which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002)).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal."

Further, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA regarding the issue of new 
and material evidence.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the CAFC's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Furthermore, with regard to the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for tinnitus, the record 
shows that the veteran was afforded VA audio examinations in 
June 1999 and October 2002.  Both examinations noted "The VA 
form 21-2507 does not indicate [that the veteran] is claiming 
service connection for tinnitus."  Thus, an evaluation for 
tinnitus was not a part of the examination.  That statement 
being clearly erroneous, as the veteran's claim for service 
connection for tinnitus has remained open on appeal, the 
Board defers the matter of whether an examination for 
tinnitus is warranted in this case, in light of the 
recharacterization of the issue from entitlement to service 
connection to new and material evidence, to the RO.

In addition, with regard to the issue of service connection 
for right ear hearing loss, the record shows a diagnosis of 
defective hearing, bilateral, on examination in 1964.  
However, on audiological examination in 1965 right ear 
hearing was within normal limits.  Both examinations were 
within one year of the veteran's separation from service.  
Subsequent VA examinations in 1976, 1985, 1988, 1998, and 
2002 indicate right ear hearing impairment.  Moreover, in an 
October 1974 medical statement by the veteran's private 
physician, Dr. C.M., he noted that he felt the veteran's 
hearing loss was due to noise exposure, probably beginning 
with his rifle range exposure during his service time and 
being aggravated by his hunting activities in recent years.  

In addition, it is apparent from the examination reports that 
the claims file was not reviewed by the examiners; in fact, 
on the audio examination reports of June 1999 and October 
2002, it was specifically noted that the claims file was not 
available for review.  See 38 C.F.R. § 4.2.  

The fact that these examinations were conducted without 
access to the veteran's claims file renders the subject 
examinations inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003) ("It is . . . essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991), to the 
effect that "fulfillment of the statutory duty to assist . . 
. includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  (Emphasis 
added.)  

The Board notes that the VCAA requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See 38 U.S.C.A. 5103A(d) (West 
2002).  The Board is of the opinion that association with the 
claims file of a contemporaneous, comprehensive VA audio 
examination would materially assist in the adjudication of 
the veteran's appeal, as well as satisfy the statutory duty 
to assist the veteran in the development of his case under 
the new law.  In addition, we observe that additional due 
process requirements may be applied as a result of the 
enactment of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted an 
invited to submit any additional evidence 
he may have in support of his claims.  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra, as it 
applies to the issue regarding new and 
material evidence, and with consideration 
of any other pertinent judicial or 
legislative guidance.  

3.  The RO should determine whether an 
examination for tinnitus is warranted 
based upon the Board's assessment as noted 
above.

4.  The RO should arrange for the veteran 
to undergo an appropriate examination for 
his right ear hearing loss.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should conduct 
an examination of the veteran and provide 
a diagnosis of any pathology found.  The 
examiner should specifically comment on 
the etiology of the veteran's claimed 
right ear hearing loss.  In particular, 
the examiner should render an opinion, as 
to whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
right ear hearing loss is etiologically 
related to any incidents of military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).  

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed. 

6.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the September 2002 SOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



